Citation Nr: 0014121	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-16 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code, for periods of enrollment prior to November 17, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The appellant, who is the veteran's daughter, 
appealed that decision to the Board.


FINDINGS OF FACT

1.  In April 1997, the veteran was notified of the award of a 
permanent and total rating, effective retroactive to December 
19, 1991.

2.  On November 17, 1997, the VA received the appellant's 
application for Chapter 35 benefits.

3.  In November 1997, the VA received enrollment 
certifications showing periods of enrollment for the 
appellant from two different institutions: Grossmont College 
from August 26, 1985 through December 21, 1992; and from San 
Diego State University from January 27, 1992, through June 
17, 1994.  A letter certifying enrollment at California State 
University San Marcos, from August 25, 1994, through May 24, 
1995, was received in January 1998.


CONCLUSION OF LAW

The criteria for entitlement to retroactive DEA benefits for 
any period of enrollment prior to November 17, 1996, have not 
been met.  38 U.S.C.A. §§ 3500, 5107 (West 1991); 38 C.F.R. 
§§ 21.3002, 21.4131 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the applicable regulations 
pertaining to payment of Chapter 35 educational benefits were 
amended during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the appellant shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under VA regulations in effect at the time of the RO's 
January 1998 decision payment of Chapter 35 educational 
benefits was prohibited for any period earlier than one year 
prior to the date of the receipt of the appellant's 
application for educational benefits or the enrollment 
certification verifying the applicable enrollment periods, 
whichever is later.  38 C.F.R. § 21.4131(a)(2) (1998).

Under the amended regulations, if the award is the first 
award of educational assistance, payment of such benefits is 
prohibited beyond one year prior to the date of claim.  38 
C.F.R. § 21.4131(a)(1)(ii) (1999).  The "date of claim" "is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance."  38 C.F.R. § 21.1029 
(1999).  Such a claim may be formal or informal.  A formal 
claim is a claim for educational assistance benefits that is 
filed on the specific form prescribed by the VA Secretary.  
Id.  An informal claim is "[a]ny communication from an 
individual, or from an authorized representative or a Member 
of Congress on that individual's behalf that indicates a 
desire on the part of the individual to claim or to apply for 
VA-administered educational assistance" or "a claim from an 
individual or from an authorized representative on that 
individual's behalf for [educational assistance] that is 
filed in a document other than in the prescribed form." Id.

The appellant contends that she is entitled to the payment of 
Chapter 35 educational assistance benefits prior to November 
17, 1996.  She contends that the veteran was granted a 
permanent and total rating in March 1997 that was made 
retroactive to December 1991.  Accordingly, she maintains 
that her Chapter 35 eligibility for benefits should be 
retroactive to 1991 as well. 

The record shows, and the appellant does not dispute, that in 
April 1997 the veteran was notified of the award of a 
permanent and total rating, effective December 19, 1991.  In 
November 1997, the appellant submitted an application for 
Chapter 35 benefits which was received on November 17, 1997, 
along with VA Forms 22-1999 reflecting certification of 
enrollment at Grossmont College for the period from August 
26, 1985, through December 21, 1992, and from San Diego State 
University for the period from January 27, 1992, through June 
17, 1994.  A letter of certification of enrollment from the 
California State University at San Marcos for the period from 
August 25, 1994, through May 24, 1995, was received in 
January 1998. 

In January 1998, the appellant submitted a copy of her birth 
certificate to show that she was the veteran's daughter.  

The appellant testified at a hearing at the RO in January 
1999.  The appellant confirmed the facts of the dates of the 
veteran's award of a permanent and total disability rating, 
the date of her application for benefits and date of her 
attendance at the respective institutions.  She asserted that 
if VA had recognized the veteran as 100 percent disabled back 
in 1991, she would have received Chapter 35 benefits.  She 
wanted payment to reimburse her for the cost of her 
schooling.  The hearing officer explained the statutory and 
regulatory provisions pertinent to the appellant's claim and 
that there did not appear to be any leeway in evaluating her 
claim.  The appellant's representative argued that the 
effective date for Chapter 35 benefits was established 
effective as of December 19, 1991, as per the rating 
decision.

A review of the pertinent facts indicates that the veteran's 
claim remained outstanding for a period of years and that he 
was, ultimately, granted a permanent and total rating that 
was made retroactive to December 1991.  However, the fact 
remains that VA is bound by the law.  In this case, the law 
clearly states that the commencing date of an award of 
educational assistance allowance will be no earlier than one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later under the prior 
regulations.  In regard to the amended regulations, the 
commencing date of an award of educational assistance 
allowance will be no earlier than up to one year prior to 
date of claim, rather than date of application or enrollment 
certification.  38 C.F.R. § 21.4131 (1999).

The appellant has argued that she be awarded retroactive 
education benefits prior to November 17, 1996.  According to 
the appellant, the VA's failure to adjudicate the veteran's 
claim in a more timely manner caused a delay in her ability 
to apply for Chapter 35 benefits.  She believes that the RO 
should grant retroactive benefits for periods of enrollment 
prior to one year before her application was received.

However, in a very similar situation, the Court has held that 
a claimant of Chapter 35 educational benefits is not entitled 
to retroactive benefits if an education was not impeded or 
interrupted by the VA's delay in granting service connection 
for his or her father's death.  See Erspamer v. Brown, 9 Vet. 
App. 507, 508-9 (1996).  The Court predicated its decision on 
38 U.S.C.A. § 3500, which reflects that Chapter 35 benefits 
were instituted to provide children educational opportunities 
which would otherwise be impeded or interrupted by reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such children were aided in 
attaining the educational status which they might have 
aspired to and obtained if the parent had not become disabled 
or died.  Id. at 509.

Clearly, in this case, the appellant's education was not 
impeded or interrupted by any perceived delay on the part of 
VA to adjudicate the veteran's claim, and there is no 
evidence that the appellant began her education expecting 
reimbursement from the VA for educational expenses.  The 
record reflects that the appellant first filed an application 
for Chapter 35 education benefits in November 1997, after 
completing over 5 years of college.  She did not file an 
application for benefits at any time during the pendency of 
the veteran's claim for an increased rating for his service-
connected disability.  Thus, while the Board is sympathetic 
to the appellant's arguments, the Board notes that similar 
arguments were clearly rejected by the Court in Erspamer.  
The Board is similarly not persuaded by the appellant's 
assertions in this case, particularly when the facts of this 
case are considered in light of the governing legal criteria.

Further, the Court also noted in Erspamer that the 
appellant's assertion that his delay in applying for Chapter 
35 benefits was due to the VA's untimely adjudication of the 
underlying claim which granted service connection for the 
cause of the veteran's death, did not excuse the appellant's 
untimely pursuit of the benefits sought.  Id.  While the 
Board is cognizant of the appellant's argument that she did 
not file an application at an earlier date because the 
veteran was not notified of the award of a permanent and 
total disability rating until April 1997, with benefits 
retroactive to December 1991, the Board must administer the 
law as it is written.

In arriving at its decision, the Board has applied both the 
old and amended regulations pertaining to the commencement 
date of payment of Chapter 35 educational benefits.  Karnas.  
The appellant's claim fails under either set of regulations.  
The Board acknowledges that there has been no RO adjudication 
of the appellant's claim under the amended regulations.  
However, this does not give rise to any prejudice to the 
appellant's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The law only requires that the Board consider the 
version of the law most beneficial to the appellant, which it 
has done.  The Board has not addressed any issue or question 
of law not previously addressed by the RO.  

As explained above, the regulatory criteria and legal 
precedent governing eligibility for Chapter 35 education 
benefits are clear and specific, and the Board is bound by 
them.  Under governing laws, there is no basis on which to 
award the appellant retroactive Chapter 35 benefits for any 
period of enrollment prior to November 16, 1996, and the 
appellant's claim must fail.  The Board notes that where the 
law is dispositive, the claim should be denied on the basis 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for any period of enrollment prior to November 17, 
1996, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

